DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 8-10 is/are objected to because of the following informalities: 
Claim 1 includes “analysing” the correct spelling should be analyzing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 4, 9-10, 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim(s) 4, 9-10, 18-19 the above-mentioned claims contains the phrase “and/or”, which renders the claim indefinite. In addition, it is unclear whether the phrase “and/or” and is intended to make the claim encompass one or both of the conjoined limitations. Appropriate action is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0063696 A1) and further in view of Kodama et al. (US 2009/0073884 A1). 
Re Claim 1 & 11, Wang teaches a method comprising: 
detecting, at a network apparatus, a network connection request on a platform having a hardware accelerator to process network traffic, (Wang; FIG. 1; Background, Summary, ¶ [0060]-[0063], [0078]-[0082]; The embodiment(s) detail monitoring of connection requests associated with hardware accelerator and network traffic.) 
wherein the hardware accelerator implements computing tasks related to data packets of at least part of the network traffic; (Wang; FIG. 1-3; ¶ [0060]-[0063], [0078]-[0082]; Hardware accelerator implement computing tasks related to data packets of network traffic.) 
Wang does not explicitly suggest intercepting the network traffic related to the network connection request before a start of a hardware accelerator process by the hardware accelerator; extracting network connection data required by a network traffic analysis function from the network traffic; allowing the hardware accelerator to start the hardware accelerator process after the network connection data has been extracted; and analysing the network traffic based on the network connection data.
However, in analogous art, Kodama teaches intercepting the network traffic related to the network connection request before a start of a hardware accelerator process by the hardware accelerator; (Kodama; FIG. 1-6B; ¶ [0107]-[0116]; The embodiment(s) detail interception before hardware acceleration processing.) 
extracting network connection data required by a network traffic analysis function from the network traffic; (Kodama; FIG. 6C; ¶ [0119]-[0122], [0125]; The embodiment(s) detail extracting data for analysis.) 
allowing the hardware accelerator to start the hardware accelerator process after the network connection data has been extracted; and (Kodama; FIG. 6-7; ¶ [0104]-[0129]; The hardware accelerator processing data after extraction.) 
analysing the network traffic based on the network connection data. (Kodama; FIG. 1; ¶ [0057]-[0068],  The examining of network traffic associated with a connection.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Kodama to perform acceleration on traffic for the reasons of accelerating network packet processing for devices. (Kodama Abstract) 

Re Claim 2 & 12, Wang-Kodama discloses the method according to claim 1, wherein the network connection data comprises protocol header data including one or more data packets required for the network traffic analysis function. (Wang; FIG. 1-5E; ¶ [0060]-[0078], [0083]-[0102]; A protocol header included in data packets.) 

Re Claim 4, Wang-Kodama discloses the method according to claim 1, wherein the hardware accelerator is configured to implement the computing tasks related to data packets faster and/or more efficiently than a general-purpose processor. (Wang; FIG. 1; Background, Summary, ¶ [0060]; Improving and efficiently data packet transmission.) 

Claim(s) 3, 6, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0063696 A1), in view of Kodama et al. (US 2009/0073884 A1) and further in view of Pandya (US 2006/0136570 A1). 
Re Claim 3 & 13, Wang-Kodama discloses the method according to claim 1, yet does not explicitly suggest wherein the network apparatus is installed on a network gateway.  
However, in analogous art, Pandya teaches wherein the network apparatus is installed on a network gateway. (Pandya; FIG. 1; ¶ [0158], [0168]-[0171], [0177]-[0179]; The embodiment(s) contain installed gateways.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Pandya to perform acceleration on traffic for the reasons of implementing the embodiments on wireless gateway servers. (Pandya ¶ [0158]) 

Re Claim 6 & 15, Wang-Kodama discloses the method according to claim 1, yet does not explicitly suggest wherein extracting the network connection data comprises processing the network connection data in a matching function of a user-space utility program rule. 
However, in analogous art, Pandya teaches extracting the network connection data comprises processing the network connection data in a matching function of a user-space utility program rule. (Pandya; FIG. 60-61; ¶ [0352]-[0356], [0407]; The matching of rules associated with data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Pandya to perform acceleration on traffic for the reasons of implementing the embodiments on wireless gateway servers. (Pandya ¶ [0158]) 

Re Claim 7 & 16, Wang-Kodama-Pandya discloses the method according to claim 6, wherein the matching function works on a per data packet basis and maintains an internal state between outgoing and incoming data packets. (Pandya; FIG. 60-61; ¶ [0352]-[0356], [0407]; The system matches incoming/outgoing packets.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Pandya to perform acceleration on traffic for the reasons of implementing the embodiments on wireless gateway servers. (Pandya ¶ [0158]) 

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0063696 A1), in view of Kodama et al. (US 2009/0073884 A1) and further in view of Cela et al. (US 2018/0278588 A1). 
Re Claim 5 & 14, Wang-Kodama discloses the method according to claim 1, yet does not explicitly suggest the method further comprising marking the network connection once the network connection data has been extracted; and allowing the hardware accelerator to start the hardware accelerator process based on the marking.  
However, in analogous art, Cela teaches the method further comprising marking the network connection once the network connection data has been extracted; and (Cela; FIG. 1; Summary, ¶ [0058]-[0063]; The embodiment(s) detail comparable methodology that extracts and marks connection data.) 
allowing the hardware accelerator to start the hardware accelerator process based on the marking. (Cela; FIG. 1; Summary, ¶ [0058]-[0063]; The embodiment(s) detail comparable methodology that detail hardware acceleration based on related data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Cela to perform acceleration on traffic for the reasons of managing secure communication using hardware accelerators. (Cela Abstract) 

Claim(s) 8-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0063696 A1), in view of Kodama et al. (US 2009/0073884 A1) and further in view of Todd et al. (US 2007/0261112 A1). 
Re Claim 8 & 17, Wang-Kodama discloses the method according to claim 1, yet does not explicitly suggest the method further comprising taking further action to protect one or more network devices of a computer system from a security threat based on analysing the network traffic.
However, in analogous art, Todd teaches the method further comprising taking further action to protect one or more network devices of a computer system from a security threat based on analysing the network traffic. (Todd; FIG. 1-20; Background, Summary, ¶ [0058]-[0104]; Action regarding security threats of a system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Todd to perform security operation for the reasons of screening security threats. (Todd Abstract) 

Re Claim 9 & 18, Wang-Kodama-Todd discloses the method according to claim 8, wherein taking the further action comprises one or more of: 
blocking or preventing a network connection, blocking a connection request, providing a security alert, and initiating further security analysis action for analysing one or more network devices and/or the computer network. (Todd; FIG. 1-20; Background, Summary, ¶ [0058]-[0104]; Action regarding security threats of a system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Todd to perform security operation for the reasons of screening security threats. (Todd Abstract) 

Re Claim 10 & 19, Wang-Kodama discloses the method according to claim 1, the method further comprising identifying a network device of the computer system based on analysing the network traffic, and taking further action to protect the computer system and/or the network devices, the further action comprising one or more of: managing network communication of the network device, blocking a connection request from the network device, and providing a security alert.  
However, in analogous art, Todd teaches the method further comprising identifying a network device of the computer system based on analysing the network traffic, and taking further action to protect the computer system and/or the network devices, the further action comprising one or more of: managing network communication of the network device, blocking a connection request from the network device, and providing a security alert. (Todd; FIG. 1-20; Background, Summary, ¶ [0058]-[0104]; The embodiment(s) detail analyzing trafficking and stopping connections.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Kodama in view of Todd to perform security operation for the reasons of screening security threats. (Todd Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443